     Case 1:19-cv-04466-LMM Document 19 Filed 10/22/19 Page 1 of 1




                     W UNITED STATES DISTRICT COURT
                    FOR NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


TAKIA WALTON, DANYLLE MCHARDY,
GEORGE DE LA PAZ JR, KEVIN JACOBS
and FEIONA DUPREE,
Each individually and on Behalf of                    Civil Action No.: l:19-cv-4466 LMM
ALL OTHERS SIMILARLY SITUATED
                                                       Jury Trial Demanded


      Plaintiff,

V.




PUBLIX SUPERMARKETS, INC.

       Defendant.




                                ?0?^MXO»MR

       Upon consideration of Defendant's Emergency Motion to Strike, Deny Without


Prejudice, or Stay and Plaintiffs response, stipulations and amended filings, it is the


Court's orders that Defendant's motion is DENIED as moot. Defendant's Response to


Plaintiffs Amended Motion for Conditional Class Certification is due two weeks after


the date it files an Answer (or othenvise responsive pleading) to the First Amended


Complaint or Second Amended Complaint if leave is granted.



SO ORDERED this ^"day of October, 2019.

                                                                     A^- II IfA-.
                                                   LEIGH MARTIN MAY
                                                   United States District Judge
